LYONS, Justice
(concurring specially).
I concur in all aspects of the main opinion except note 22, describing “a contradiction inherent in” Ex parte Weaver, 570 So.2d 675 (Ala.1990), as to which I express no opinion.
The Chief Justice’s special writing refers to “the fact that the attorney general has the right — some might say the duty — to intervene in a civil action in the event that his opinion of the law, as applied to the facts, differs from the governor’s.” (Emphasis added.) Whether such status is indeed a fact or a duty is a matter not before us in this proceeding. The extent to which the supremacy of the governor may be frustrated by a discordant voice from the attorney general beyond use of the attorney general’s bully pulpit in the arena of public opinion must await another day.